Citation Nr: 1715694	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the lower extremities, to include peripheral venous insufficiency, atherosclerosis, and lower limb ulceration, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1970 to March 1972. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Cleveland, Ohio, Regional Office (RO). In July 2012 and January 2015, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional medical records, including VA treatment records and examination reports that are missing from the Veteran's file, and to conduct any other medical development deemed appropriate.

The case is REMANDED for the following action:

1.  Associate with the record the following documents which are referenced in a May 2007 rating decision:

*VA treatment records dated between August 
      1998 and May 2005;
      
*VA examination dated March 2007;

*VA examination dated April 2007.

2.  Associate with the record other VA clinical documentation not already of record pertaining to the treatment of the Veteran for peripheral vascular disease. 

3.  Conduct any other appropriate medical development and readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




